355 F.2d 933
Charles Lee LANCASTER, Appellant,v.UNITED STATES of America, Appellee.
No. 22715.
United States Court of Appeals Fifth Circuit.
Feb. 10, 1966.

Appeal from the United States District Court for the Southern District of Florida; David W. Dyer, Judge.
Nathaniel L. Barone, Jr.  (Court Appointed Counsel), Miami, Fla., for appellant.
James O. Murphy, Jr., Asst. U.S. Atty., Miami, Fla., William A. Meadows, Jr., U.S. Atty., Miami, Fla., for appellee.
Before JONES and BROWN, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM.


1
The question before us is whether the district court properly denied motion for judgment of acquittal submitted on the ground that the evidence was not sufficient to establish the guilt of the appellant of the charge against him.  It is the conclusion of this Court that the United States Attorney might have and should have adduced more evidence which was available to establish the appellant's guilt.  However, we think the evidence was sufficient to go to the jury and that the judgment and sentence upon the verdict of the jury that the appellant was guilty as charged must be sustained.  That judgment is


2
Affirmed.